Citation Nr: 0512604	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a post-
operative disability of the right fourth toe with painful 
callosities, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for bilateral high 
frequency hearing loss.

5.  Entitlement to service connection for a right knee 
disability claimed as secondary to the veteran's service-
connected disability of the right fourth toe.

6.  Entitlement to service connection for a lumbar spine 
disability claimed as secondary to the veteran's service-
connected disability of the right fourth toe.

7.  Entitlement to service connection for a right ankle 
disability claimed as secondary to the veteran's service-
connected disability of the right fourth toe.

8.  Entitlement to service connection for a right hip 
disability claimed as secondary to the veteran's service-
connected disability of the right fourth toe.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 2003 and March 2003 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran does not have a current disability of the 
right knee or right hip.

4.  There is no competent evidence relating any current 
disabilities of the lumbar spine, right hip, right knee, or 
right ankle to the veteran's service-connected disability of 
the right fourth toe.


5.  The veteran's service-connected post-operative disability 
of the right fourth toe with painful callosities is currently 
manifested by minimal surgical residuals comparable to no 
more than a moderate foot injury.

6.  The veteran's service-connected pseudofolliculitis barbae 
is currently manifested by several pits on the veteran's face 
and cheek from old resolved scarring, what are equivalent to 
surface contour of a scar elevated or depressed on palpation.

7.  The veteran's service-connected hemorrhoids are no more 
than moderate.

8.  The veteran's bilateral hearing loss is manifested by no 
worse than Level I hearing for the right and the left ear.


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability 
secondary to the veteran's service connected disability of 
the right fourth toe is not warranted.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown 7 Vet. App. 439 (1995).

2.  Service connection for a right hip disability secondary 
to the veteran's service connected disability of the right 
fourth toe is not warranted.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown 7 Vet. App. 439 (1995).

3.  Service connection for a right knee disability secondary 
to the veteran's service connected disability of the right 
fourth toe is not warranted.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown 7 Vet. App. 439 (1995).

4.  Service connection for a right ankle disability secondary 
to the veteran's service connected disability of the right 
fourth toe is not warranted.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown 7 Vet. App. 439 (1995).

5.  The criteria for a disability rating greater than 10 
percent for a post-operative disability of the right fourth 
toe with callosities have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5278, 5282, 5283, 
5284 (2004).

6.  The criteria for a 10 percent disability evaluation, but 
no higher, for pseudofolliculitis barbae have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4,118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7803, 7813, 7820 (2004).

7.  The criteria for a compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (2004).

8.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility, and therefore the 
probative value, of proffered evidence of record.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2004).  

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; contentions by the 
veteran; the reports of VA examinations of the veteran in 
January 1972, December 1974, June 1975, October 1986, 
November 1988, June 1989, November 2002, and March 2003; 
records of VA hospitalizations of the veteran in September 
1973-October 1973 and in December 1974; and VA medical 
records for treatment of the veteran dated between April 2002 
and September 2003.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show for each of his claims.

1.  Claims for service connection

The veteran does not allege, nor does the evidence show, that 
any of the disabilities for which the veteran seeks service 
connection were incurred in service or within any relevant 
presumptive period thereafter.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  In this 
regard, the Board notes that the veteran previously sought 
service connection on a direct basis for a septic arthritis 
of the right hip; that claim was denied by a Board decision 
in August 1988, which is now final.  The veteran does not 
seek to reopen his claim of service connection for a right 
hip disability on a direct basis.  Rather, the veteran 
explicitly contends that he has disabilities of his lumbar 
spine and his right hip, knee, and ankle that are caused by 
an irregular gait resulting from his compensating for his 
service-connected disability of the right fourth toe.  Under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2004).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The medical evidence of record shows that the veteran 
essentially has complaints of pain and stiffness related to 
his claimed disabilities.  A veteran's statements as to 
subjective symptomatology alone, without medical evidence of 
an underlying impairment capable of causing the symptom 
alleged, generally cannot constitute evidence of the 
existence of a current disability for VA service connection 
purposes.  See Hayes v. Brown, 9 Vet. App. 67, 72 (1996) 
(holding that, although a lay person can certainly provide an 
account of symptoms he experiences, a lay person is not 
competent to provide a medical diagnosis); see also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").

The examiner at the November 2002 VA joints examination did 
not diagnose any disability of the right ankle, right hip, 
right knee, or lumbar spine.  X-ray examination of the 
veteran's right knee, right ankle, and right hip showed no 
abnormality.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran has not 
been diagnosed with a disability of the lumbar spine or the 
right hip, knee, or ankle.

The Board notes that, despite the absence of clinical 
evidence of disability on examination, there are some x-ray 
findings related to the veteran's subjective complaints 
regarding his right ankle and lumbar spine.  At a November 
1988 VA examination, x-ray examination of the veteran's right 
ankle showed minimal to moderate degenerative arthritic 
changes, although the November 2002 x-ray was interpreted as 
normal.  X-ray examination of the veteran's lumbar spine at 
the November 2002 VA joints examination showed mild 
hypertrophic spurring of the vertebra; loss of the normal 
lordotic curvature with relative straightening of the spine, 
which was noted to suggest the presence of muscle spasm; and 
mild diminution of disk space height at L3-L4.

Even if a current disability of the right hip, right knee, 
right ankle, or lumbar spine were present, medical expertise 
is required to relate a current disability to a service-
connected disability.  The veteran is service-connected for a 
deformity of the right fourth toe due to hammertoe; the only 
medical opinion addressing a relationship between the 
veteran's claimed disabilities and his service-connected 
disability of the right fourth toe is not favorable to the 
veteran's claim.  At the November 2002 VA joints examination, 
the examiner opined that none of the veteran's symptoms 
regarding his right ankle, right knee, right hip, or lumbar 
spine were related to the veteran's service-connected 
disability of the right fourth toe.  The examiner explained 
that the metatarsophalangeal joints of the veteran's right 
foot were nontender and that no tenderness or swelling of the 
right fourth toe that might cause an altered gait pattern was 
noted.  The examiner added that most of the veteran's 
symptoms were primarily age-related and due to the veteran's 
prolonged standing for several years in odd positions.

No medical evidence has been presented that the veteran 
currently has a disability that is manifested by stiffness or 
pain in his lumbar spine, right hip, right knee, or right 
ankle or that any current complaints of pain or stiffness is 
a disability in itself that is the result of the veteran's 
service-connected disability of the right fourth toe.  
Although the veteran clearly believes that he has 
disabilities of the lumbar spine, right hip, right knee, and 
right ankle that are related to his service-connected 
disability of the right fourth toe, his statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his claimed disabilities of the lumbar spine, right hip, 
right knee, or right ankle are related to his service-
connected disability of the right fourth toe.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Because there is no competent evidence relating the veteran's 
claimed disabilities of the lumbar spine, right hip, right 
knee, and right ankle to the veteran's service-connected 
disability of the right fourth toe, the veteran's claims for 
service connection must fail.  Accordingly, because the 
preponderance of the evidence is against the veteran's claims 
for secondary service connection for these disabilities, the 
claims must be denied.

2.  Claims for increased disability ratings

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

a.  Right Fourth Toe

Regarding musculoskeletal disabilities, such as the service-
connected disability of the right fourth toe, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2004).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

The veteran's service-connected post-operative disability of 
the right fourth toe with painful callosities is currently 
evaluated as 10 percent disabling under Diagnostic Code 5284 
for foot injuries (other than those addressed by the other 
relevant diagnostics codes) that are moderate.  That 
diagnostic code also rates foot injury as 20 percent when 
moderately severe and 30 percent when severe.  If there is 
actual loss of use of the foot, a 40 percent disability 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004)

At the veteran's August 1971 separation examination from 
service, the veteran had a large callous on the dorsum of his 
right fourth toe.  He underwent surgery for a hammertoe 
deformity of the right fourth toe in September 1973 and 
December 1974.  At a November 2002 VA joints examination, the 
veteran complained of calluses under his right feet and on 
top of the toes of his right foot.  His fourth toe overrode 
the fifth toe on his right foot.  Examination of his right 
foot showed no tenderness or swelling, including no 
tenderness at the metatarsophalangeal joints.  Range of 
motion in the toes, in spite of the overriding fourth toe, 
was within normal limits.  The veteran had several plantar 
calluses with small calluses under the first and fifth 
metatarsophalangeal joints.

The Board has thoroughly reviewed the evidence contained in 
the veteran's claims file; however, none of the evidence 
depicts a moderately severe disability of the veteran's foot 
due to the service-connected right fourth toe.  The examiner 
at the November 2002 VA joints examination diagnosed multiple 
disabilities of the veteran's feet but, regarding the 
veteran's disability of the right fourth toe, diagnosed only 
status post right fourth toe surgery with minimal residuals.  
Given that the examiner described the veteran's symptoms 
related to his right toe as "minimal," the assignment of 
even a 10 percent disability rating under Diagnostic Code 
5284, which requires a "moderate" foot injury, would be 
based in significant part on the presence of the painful 
callous.

With regard to other diagnostic codes that provide for 
disability ratings greater than 10 percent for disabilities 
of a single foot or toes, the Board notes that the veteran is 
not service-connected for acquired flatfoot (Diagnostic Code 
5276), acquired pes cavus or clawfoot (Diagnostic Code 5278), 
or malunion or nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283).  Although the veteran's disability of 
the right fourth toe did originate apparently as a hammertoe 
disability, Diagnostic Code 5282 for hammertoe provides only 
a noncompensable rating for involvement of a single toe.  
Accordingly, the preponderance of the evidence is against the 
assignment of a rating greater than 10 percent for the 
veteran's service-connected disability of the right fourth 
toe with painful callosities.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), regarding functional impairment attributable 
to pain.  The VA examiner who evaluated the veteran in 
November 2002 stated that there was no evidence of weakness, 
loss of endurance, or limitations of motion.  The examiner 
did not expect the veteran to have flare ups of his symptoms 
because the veteran historically had not taken any 
medications or seen any physicians for several years.

b.  Pseudofolliculitis barbae

The veteran's pseudofolliculitis barbae is rated 
noncompensably disabling under Diagnostic Code 7899-7813.  
The veteran's diagnosed pseudofolliculitis barbae does not 
have a specific diagnostic code.  When a veteran is diagnosed 
with an unlisted condition, it must be rated under an 
analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2004).  
The diagnostic code is "built-up" by assigning the first 
two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
38 C.F.R. § 4.27 (2004).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2004).

Therefore, the veteran's service-connected pseudofolliculitis 
barbae is rated according to the analogous condition of 
dermatophytosis under Diagnostic Code 7813.  The Board notes 
that the rating criteria for disability involving the skin 
were revised effective August 30, 2002.  As the veteran's 
claim for an increased rating was filed after that date, the 
Board will apply the current rating criteria only.  Under 
Diagnostic Code 7813, dermatophytosis or ringworm, including 
tinea corporis (of body), tinea capitis (of head), tinea 
pedis (of feet), tinea barbae (of beard area), tinea unguium 
(of nails), and jock itch or tinea cruris (of inguinal area), 
is rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7813 (2004); see also 38 C.F.R. § 
4.118, Diagnostic Code 7820 (2004) (Under Diagnostic Code 
7820, infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal, and parasitic diseases) 
are rated as disfigurement of the head, face, or neck under 
Diagnostic Code 7800, scars under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805, or dermatitis under Diagnostic 
Code 7806, depending upon the predominant disability.)

The predominant disability of the veteran's 
pseudofolliculitis barbae is disfigurement of his head, face, 
and neck.  Under Diagnostic Code 7800 for disfigurement of 
the head, face, or neck, an 80 percent rating is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.  A 50 percent rating 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  A 30 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 10 percent disability 
rating is assigned for one characteristic of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:  a scar of 5 or more inches 
(13 or more centimeters) in length; a scar at least one-
quarter inch (0.6 centimeter) wide at widest part; the 
surface contour of a scar elevated or depressed on palpation; 
a scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id.  Unretouched color 
photographs are to be considered when evaluating under these 
criteria.  Id.

At a November 2002 VA skin diseases examination, the veteran 
complained in spite of the fact that he did not shave in 
order to avoid exacerbations of his pseudofolliculitis 
barbae, he still had infected bumps occur within his beard 
and under his chin.  On examination, there were several 
crusted lesions within the veteran's beard on each cheek, as 
well as under the chin.  There were also several pits on the 
veteran's face and cheek from old resolved scarring.  The 
amount of involvement was less than 5 percent.

The Board concludes that the medical evidence warrants the 
assignment of a 10 percent rating, but no higher.  Although 
scarring, per se, was not described, the pitting referred to 
in the examination report could equate to "surface contour 
of scar elevated or depressed on palpation," which would be 
one characteristic of disfigurement, as listed in the rating 
criteria.  Although the veteran's pitting does not precisely 
match the rating criteria for a characteristic of 
disfigurement, resolving any doubt in the veteran's favor the 
Board concludes that his symptoms more nearly approximate the 
criteria for a 10 percent disability rating rather than the 
criteria for the current noncompensable evaluation.  See 
38 C.F.R. §§ 3.102, 4.3, 4.7.

The evidence, however, does not demonstrate that a rating 
greater than 10 percent is warranted.  The Board has reviewed 
all of the evidence contained in the veteran's claims file, 
including unretouched color photographs of the veteran taken 
in November 2002.  There is no evidence that the veteran has 
any of the other characteristics of disfigurement.  No scar 
is 5 or more inches in length or one-quarter of an inch or 
greater in width, and the total affected area is less than 
six square inches.  There is no gross distortion or asymmetry 
of one feature or paired set of features.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 10 percent under Diagnostic 
Code 7800 for disfigurement of the head, face, or neck.

The Board has also considered the diagnostic codes for scars 
and dermatitis, but the preponderance of the evidence shows 
that the veteran is not entitled to a disability rating 
greater than 10 percent under any of those diagnostic codes.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7806 (2004).  Diagnostic Codes 7801 and 7802 
apply to scars other than on the head, face, or neck and are, 
therefore, inapplicable in this case.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802 (2004).  Under Diagnostic Codes 
7803, a 10 percent disability rating is assigned for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2004).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.  Similarly, under 
Diagnostic Code 7804, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
In this case, although the veteran may have scars from his 
pseudofolliculitis barbae that are superficial, there is no 
evidence that any of the scars are painful on examination or 
unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2004).  Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004).  There is no evidence that the 
veteran has any scars resulting from his pseudofolliculitis 
barbae that limit the function of any body part.

Under Diagnostic Code 7806 for dermatitis or eczema, a zero 
percent disability rating is assigned for dermatitis or 
eczema, affecting less than 5 percent of the entire body or 
less than 5 percent of exposed areas and requiring no more 
than topical therapy during the past 12-month period.  A 10 
percent disability rating is assigned for dermatitis or 
eczema, affecting at least 5 percent but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent of exposed areas, or for dermatitis or eczema that 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  
According to the report of the November 2002 skins diseases 
examination, the veteran has not required more than topical 
therapy for his pseudofolliculitis barbae, and the skin 
disorder affects less than 5 percent of exposed areas.

Accordingly, the veteran is entitled to a 10 percent 
disability evaluation for his pseudofolliculitis barbae, but 
the preponderance of the evidence is against the assignment 
of a higher rating under any relevant diagnostic code.

c.  Hemorrhoids

The veteran's service-connected hemorrhoids are evaluated as 
noncompensably disabling under Diagnostic Code 7336 for 
external or internal hemorrhoids.  A noncompensable rating is 
warranted under this code when the hemorrhoids are mild or 
moderate.  For a 10 percent rating, they must be large or 
thrombotic, irreducible, with excessive redundant tissue, and 
evidencing frequent recurrences.  The maximum rating under 
this code section, 20 percent, is warranted for evidence of 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).


After a thorough review of the veteran's claims file, the 
Board finds that the criteria for entitlement to a 
compensable rating for hemorrhoids are not met.  Although the 
veteran has reported periods of hemorrhoidal flare-ups, the 
objective evidence does not show more than moderate 
hemorrhoids.  At a November 2002 VA rectum and anus 
examination, the veteran reported flare up of his hemorrhoids 
approximately every four months, in which he had 
externalization of hemorrhoid which he treated with sitz 
baths and Preparation-H.  He rarely had bleeding and then 
only associated with post-bowel movement on the tissue paper.  
On examination of the veteran, the examiner found no external 
hemorrhoids.  Internally, there was a slight increase in the 
rectal fold.  There was no appreciable tenderness or blood, 
and the rectal tone was normal.  The evidence does not show 
that there were any large or thrombotic hemorrhoids that were 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  The evidence does not show hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  Accordingly, the Board finds that the criteria for 
entitlement to a compensable disability rating for 
hemorrhoids are not met.  The preponderance of the evidence 
is against the veteran's claim for a compensable rating for 
hemorrhoids.

d.  Bilateral hearing loss

The veteran's bilateral hearing loss is rated under 
Diagnostic Code 6100.  The severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (2004).  Under these criteria, 
evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a), (d) (2004).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85(b), (e) Diagnostic 
Code 6100; Table VI, Table VII (2004).  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).


On the authorized audiological evaluation at a March 2003 VA 
audio examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
15
LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
Based on a speech recognition score of 100 percent and a 
puretone threshold average of 11 decibels, Table VI indicates 
a designation of Level I for the right ear.  The results of 
the examination of the left ear show a speech recognition 
score of 98 percent and a puretone threshold average of 15 
decibels.  This results in a designation of Level I for the 
left ear.  When applied to Table VII, the numeric 
designations of I for the better ear and I for the poorer ear 
translate to a noncompensable rating.  38 C.F.R. § 4.85 
(2004).  There is no recent evidence of record showing 
greater hearing impairment.

Two provisions exist for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  First, if puretone 
thresholds in any four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 38 C.F.R. 
§ 4.86(a) (2004).  Second, when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  See 
38 C.F.R. § 4.86(b) (2004).  These provisions, however, are 
inapplicable to the veteran's bilateral hearing loss as the 
puretone thresholds do not match the required findings in 
this section.

Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a compensable disability rating for 
bilateral hearing loss.

e.  Extraschedular consideration

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to skin disorders, 
disabilities of the foot, hemorrhoids, and hearing loss 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
recent periods of hospitalization for any of his service-
connected disabilities.

It is undisputed that the veteran's service-connected 
disabilities have an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted for any of the veteran's 
service-connected disabilities.

3.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claims was received on November 12, 2002.  In a 
November 22, 2002 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claims for increased ratings and his claims 
of service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Additional VCAA notice was provided 
to the veteran regarding these claims in a letter from the RO 
dated on December 21, 2002.  Thereafter, in rating decisions 
dated in February 2003 and March 2003, the veteran's claims 
were denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from the RO dated on November 22, 
2002, and December 21, 2002, complied with these 
requirements.

Additionally, the Board notes that, although the November 22, 
2002, and December 21, 2002 letters to the veteran requested 
a response within 30 days, under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice. This provision is 
retroactive to the date of the VCAA, November 9, 2000. See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  The 
veteran was provided VA examinations in November 2002 and 
March 2003, and the November 2002 VA examination report 
included medical opinions regarding the relationship of the 
veteran's service-connected disability of the right fourth 
toe to his claimed disabilities of the lumbar spine and the 
right knee, hip, and ankle.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).


ORDER

Service connection for a right knee disability, claimed as 
secondary to service-connected disability of the right fourth 
toe, is denied.

Service connection for a lumbar spine disability, claimed as 
secondary to service-connected disability of the right fourth 
toe, is denied.

Service connection for a right ankle disability, claimed as 
secondary to service-connected disability of the right fourth 
toe, is denied.

Service connection for a right hip disability, claimed as 
secondary to service-connected disability of the right fourth 
toe, is denied.

A disability rating greater than 10 percent for post-
operative disability of the right fourth toe with callosities 
is denied.

A disability rating of 10 percent, but no higher, for 
pseudofolliculitis barbae is granted, subject to controlling 
regulations governing the payment of monetary benefits.

A compensable disability rating for hemorrhoids is denied.

A compensable disability rating for bilateral hearing loss is 
denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


